DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lesher et al. (US 7,179,431) in view of Roozenboom (US 2014/0175238) and Foster et al. (US 2002/0071791).
Regarding claim 1, Lesher teaches a gas treatment device with a substrate, a housing disposed concentrically about the substrate, the housing comprising a first portion having a 
Lesher is silent with respect to a stiffening rib projecting outwardly from the main sidewall, the stiffening rib comprising: a sloped portion contiguous with the first portion and outwardly tapered in a direction from the first portion toward the second portion, a straight portion contiguous with the second portion and projecting outwardly from the second portion, and a ridged outer portion contiguous with the sloped portion and the straight portion and wherein the ridged outer portion is separated from the compressible mat.
Roozenboom teaches a system and method for accommodating an aftertreatment brick in an aftertreatment system (Pg. 1, Paragraph [0001]). The system is used for power sources and mobile applications including locomotives (Pg. 2, Paragraph [0017]). The systems include ribs which protrude around the circumference of the brick which work to secure the brick in place (Pg. 5, Paragraph [0037]).
Foster teaches an exhaust component assembly (Pg. 1, Paragraph [0001]). The assembly includes a mat protection element which includes two ribs which allow for retaining, positioning 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the housings of Lesher with the protruding ribs of Roozenboom in order to secure the housings in place during use which take the shape of the ribs in Foster which appear to have a straight section and a sloped section. One of ordinary skill in the art would further appreciate that the ribs protruding from the housing would ultimately result in the housing portion being between the protruding ribs and the main body portion. Furthermore, one of ordinary skill would appreciate that the area between the straight and sloped sections would teach the limitations of a rigid outer portion which is separated from the mat.
Regarding claim 2, Lesher teaches the devices as discussed above with respect to claim 1. As discussed above, the shape of the housing may correspond to the shape of the stuffing cone. The stuffing cones may include a variety of shapes such as cylindrical or multi-sides shapes such as square shapes (Col. 3, Lines 27-40). 
Regarding claim 3, Lesher teaches the devices as discussed above with respect to claim 2. As illustrates in figure 3, the sidewalls of the housing with the stuffing cones have a concave shape. 
Regarding claim 4, Lesher teaches the devices as discussed above with respect to claim 3. The mat support material enters the housing such that the mat uniformly compresses about the substrate upon entry of the main body portion due to the decreasing angle of the housing (“wherein a concavity of the concave portion is based on a gap bulk density for the compressible mat when the substrate is press fit within the rectangular substrate housing”) (Col. 5, Lines 43-47). 
claim 6, Lesher teaches the devices as discussed above with respect to claim 1. The mat support material enters the housing such that the mat uniformly compresses about the substrate upon entry of the main body portion due to the decreasing angle of the housing (“wherein the substrate installation portion has an opening sizes to a size of the compressible mat positioned about the substrate with the compressible mat uncompressed”) (Col. 5, Lines 43-47). 
Regarding claim 10, Lesher teaches the devices as discussed above with respect to claim 1. As discussed above, the shape of the housing may correspond to the shape of the stuffing cone. The stuffing cones may include a variety of shapes such as cylindrical or multi-sides shapes such as square shapes (Col. 3, Lines 27-40). 
Regarding claim 25, Lesher teaches the devices as discussed above with respect to claim 1. As discussed above, the housing may additionally have sidewalls with ends that correspond to the shape of the stuffing cones, including having a flared shape (“a polygonal substrate housing comprising a main sidewall and a substrate installation portion that flares out from the main sidewall at an end of the polygonal substrate portion”) (Col. 4, Lines 43-57; Figure 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lesher et al. (US 7,179,431) in view of Roozenboom (US 2014/0175238) and Foster et al. (US 2002/0071791) as applied to claims 1 and 2 above, and further in view of Weeks et al. (US 2012/0269993).
Regarding claim 7, Lesher teaches the devices as discussed above with respect to claim 2.
Lesher is silent with respect to each of the housings being formed from a plurality of housing components, each of the housing components having a first end with a first notch and a 
Weeks teaches mats for mounting ceramic monoliths in vehicles for applications such as exhausts and catalytic converters (Pg. 1, Paragraph [0001]-[0003]). The mats may be formed as individual segments which have tongue and notch grooves which are brought together to form cylindrical mats (Pg. 6, Paragraph [0141]-[0142]). The formation of the individual segments allow for them to be stacked for ease and efficiency of storage and transport (Pg. 6, Paragraph [0143]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the gas treatment devices of Lesher such that the housings, which may be formed from a variety of shapes including cylinder and squares, are formed as individual segments with tongues and notches designed to interlock in order to form the enclosed housing such that the formation of individual segments allows for ease in storage and transport, as taught by Weeks, who additionally teaches catalytic converters for vehicles. Furthermore, although the individual segments as taught by Weeks are directed to a mat rather than a housing, one of ordinary skill in the art would appreciate that the housings of Lesher may be formed in the same manner as the mat such that the stacking of individual housing segments would also allow for ease of storage and transport. 

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
On pages 7-12, applicant argues that the limitations of claim 1, specifically “the second portion located at an overall end of the polygonal substrate housing,” “the sloped portion contiguous with the first portion and outwardly tapered in a direction from the first portion 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
The examiner recognizes the differences illustrated by the applicant upon the comparison of the instant claims and that of Foster. However, the rejection of claim 1 is not only in view of Foster. The rejection of claim 1 is made in view of Lesher in further view of Roozenboom and Foster. Particularly, Lesher teaches each of the elements of claim 1 with the exception of the limitations regarding the stiffening rib (See Previous Rejection, 8/19/2021, Pg. 3). The rejection then turns to Roozenboom and Foster to teach ribs for securing and aligning the housings of Lesher (See Previous Rejection, Pg. 4). The ribs may further take the shape of a sloped portion and a straight portion as taught by Foster. It is further noted that Lesher teaches a symmetrical configuration with two openings shown below (Fig. 3).

[AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: textbox (S.I.P)][AltContent: textbox (S.I.P)][AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: textbox (Second Portion)][AltContent: textbox (Second Portion)]

As shown in the figures above, the area between the substrate installation portion and the straight portion of the rib is considered the second portion, which is located at an overall end of the housing of Lesher. The second portion can be as small or as large as necessary as long as it is located at an overall end of the housing due to the claim not requiring a specific start and end location for the second portion. Furthermore, if the ribs as illustrated above are reversed, then the other end is referred to as the substrate installation portions and the first/second portions are flipped. The resulting configuration still meets the limitations of claim 1 including “the second portion located at an overall end of the polygonal substrate housing,” “the sloped portion contiguous with the first portion and outwardly tapered in a direction from the first portion toward the second portion, a straight contiguous with the second portion and projecting 
Therefore, the examiner contends that although the illustrations of Foster show a configuration opposite of applicant’s invention, the combination of Lesher with the ribs of Roozenboom and Foster teach each of the limitations of claim 1 and the current rejection is made FINAL. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783